Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing VAUGHAN FOODS, INC. 216 N.E. 12 TH STREET MOORE, OK 73160 June 25, 2007 Via Facsimile Transmission and Edgar Jason Wynn, Esq. United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 7010 Washington, DC 20549 Re: Vaughan Foods, Inc. (the Company) Registration Statement on Form S-1 Filed October 6, 2006 File No. 333-137861 Mr. Wynn: In connection with the proposed public offering of 2,150,000 Units by the Company, under the above referenced Registration Statement on Form S-1 (the Filing), the Company hereby requests pursuant to Rule 461(a) under the Rules and Regulations promulgated under the Securities Act of 1933, as amended, that its Registration Statement become effective at 4:15 p.m. Eastern Time, on June 27, 2007, or as soon thereafter as practicable. Simultaneously therewith, the Company requests effectiveness of its Registration Statement under the Securities & Exchange Act of 1934 on Form 8-A. With respect to this request the Company acknowledges that: Should the Commission or the staff, acting pursuant to delegated authority, declare the Filing effective, it does not foreclose the Commission from taking any action with respect to the Filing; The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the Filing effective does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the Filing; and The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Vaughan Foods, Inc. By: /s/ MARK E. VAUGHAN Mark Vaughan Chief Executive Officer
